DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 15, and 29, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method of performing foreign object detection for wireless power transfer between a wireless power transmitter and a wireless power receiver, the method comprising, by the wireless power transmitter: measuring Q-factor of a system including the wireless power transmitter and the wireless power receiver to produce a Q-factor measurement; receiving a reference Q-factor of the wireless power receiver; and determining whether a foreign object is present by a comparison of the reference Q-factor and the Q-factor measurement, wherein the comparison is performed taking into account one or more of: a parameter stored by the wireless power transmitter, wherein the parameter stored by the wireless power transmitter comprises one or more of: a Q-factor of the wireless power transmitter when the wireless power transmitter is not loaded by a wireless power receiver; a Q-factor of a reference wireless power transmitter when the reference wireless power transmitter is not loaded by a wireless power receiver; and a ratio of an inductance of the reference wireless power transmitter not loaded with a wireless power receiver to an inductance of the reference wireless power transmitter loaded with a wireless power receiver; and a parameter received from the wireless power receiver, wherein the parameter received from the wireless power receiver comprises a resonant frequency of a reference wireless power transmitter when loaded with the wireless power receiver.
Regarding Claims 2-14, they depend from Claim 1.
Regarding Claims 16-28, they depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
17 March 2022

/DANIEL KESSIE/                        Primary Examiner, Art Unit 2836